DETAILED ACTION
Claims 13, 15-16 and 19-21 are pending before the Office for review.
In the response filed July 6, 2021:
Claims 13 and 15 were amended.
Claims 17 and 18 were canceled.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2021 has been entered.

Election/Restrictions
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 2, 2020.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over CHANGCHIEN et al (U.S. Patent Application Publication 2015/0111311) in view of LI et al (U.S. Patent 6,117,351) and NAKAKO et al (U.S. Patent Application Publication 2015/0299568).
With regards to claim 13, Chang disclose an etching solution consisting of phosphoric acid (Paragraph [0021]); water (Paragraph [0023]) and colloidal silica (Paragraph [0022]).
Chang does not explicitly disclose wherein the composition comprises an ionic liquid wherein the ionic liquid includes an anion selected from the group consisting of BF4- and PF6- and a cation selected from the group consisting of an imidazolium skeleton, a pyridinium skeleton, a quaternary phosphonium skeleton, a pyrrolidinium skeleton, a niorpholhiluni skeleton, a piperidinium skeleton, and a sulfonium skeleton.
Li discloses an etching solution consisting of phosphoric acid and buffering agents such as fluoroboric acid (Col 32-480) rendering obvious wherein the composition comprises an ionic liquid wherein the ionic liquid includes an anion selected from the group consisting of BF4- and PF6-. Nakako discloses an etching composition comprising a Lewis acid that in it structure, boron and a halogen atom that is bonded to the boron, a salt of the Lewis acid and a  compound that generates the Lewis acid or ionic liquid (Paragraphs [0021]-[0022], [0044]-[0047]) wherein the boron compound comprises a 4-) (Paragraphs [0024]-[0030]) and group consisting of an imidazolium skeleton, a quaternary ammonium skeleton, pyridinium skeleton, piperidinium and pyrrolidinium skeleton (Paragraphs [0024]-[0030], [0044]-[0051]). As such Chang as modified by Li and Nakako renders obvious wherein the ionic liquid includes an anion selected from the group consisting of BF4- and PF6- and a cation selected from the group consisting of an imidazolium skeleton, a pyridinium skeleton, a quaternary phosphonium skeleton, a pyrrolidinium skeleton, a niorpholhiluni skeleton, a piperidinium skeleton, and a sulfonium skeleton.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Chang to include the ionic liquid including an anion and a cation as rendered obvious by Li and Nakako because the reference of Li teaches that a composition comprising phosphoric acid and fluoroboric acid may selectivity etch silicon nitride faster than an oxidized surface (Col. 4 lines 29-48); the reference of Nakako teaches at such compound corrodes and removes an inorganic thin film in particular SiN (Paragraph [0022]) and one of ordinary skill in the art prior to the effective filing date of the invention had a reasonable expectation of predictably achieving the desired etching using the ionic liquid as rendered obvious by Li and Nakako. MPEP 2143D
With regards to claim 19, the modified teachings of Chang discloses wherein the silicon concentration is maintained at a predetermined range such that it exhibits there required etch selectivity and does not exceed the saturation concentration in order to avoid forming silica precipitates (Chang Paragraphs [0026], [0029]). Generally, differences in concentration or temperature will not support the patentability of subject prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the concentration the colloidal silica to amounts including Applicant’s claimed amount of 880ppm to 2,500ppm in order to obtain the required etch selectivity and avoiding the formation silica precipitates (Chang Paragraphs [0026], [0029], MPEP 2144.05(II)(A)).
With regards to claim 20, the modified teachings of Chang teaches that the water is added in amounts to disperse the colloidal silica such that it is more easily dissolved in the phosphoric acid (Chang Paragraph [0023]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A) Therefore it would have been prima facie
With regards to claim 21, the modified teachings of Chang teaches that phosphoric acid  is added in amounts sufficient to obtain the desired etch selectivity in amounts including from about 50 to about 100% (Li Col. 4 lines 41-45) rendering obvious wherein the centration of the phosphoric acid is 89% by mass or more and 93% by mass or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is CHANGCHIEN et al (U.S. Patent Application Publication 2015/0111311) in view of LI et al (U.S. Patent 6,117,351) and NAKAKO et al (U.S. Patent Application Publication 2015/0299568). However the closet prior art discloses wherein the ionic liquid is present in amounts preferably 3.0 to 64.0 mass (Nakako Paragraph [0052]) which does not render obvious Applicant’s limitation of wherein a concentration of the ionic liquid is 0.10% by mass or more and 0.35% by mass or less. A further search of the prior art has failed to produce analogous art which renders obvious Applicant’s claimed invention.

Response to Arguments
Applicant’s arguments, see pages 4-9 of Applicant’s response, filed July 6, 2021, with respect to the rejection(s) of claim(s) 13 and 19-21 under 103 have been fully considered and are persuasive. In particular, Applicant’s amendment and arguments have overcome the rejection of record. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of CHANGCHIEN et al (U.S. Patent Application Publication 2015/0111311) in view of LI et al (U.S. Patent 6,117,351) and NAKAKO et al (U.S. Patent Application Publication 2015/0299568).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713